SHARP, Judge.
Accredited Surety and Casualty Co., Inc. appeals from an order discharging an order of forfeiture of a bail bond issued on behalf of Brown, a criminal defendant. An agent of the surety surrendered Brown to the court six days after the forfeiture order. The surety moved to vacate the forfeiture pursuant to section 903.26(5)(c), and the court conditioned the discharge on the payment of $626.00 in “costs and expenses incurred by an official in returning the defendant to the jurisdiction of the court.”
Appellant challenges the costs and expense award on the ground that no hearing was held to prove or identify any factual basis for it. However, the record fails to show that appellant requested such a hearing, or that it objected to the entry of the award without an evidentiary hearing and proofs. Without such a showing, we hold that the appellant failed to demonstrate error in this case.
AFFIRMED.
UPCHURCH, C.J., and ORFINGER, J., concur.